UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 20, 2010 CHENIERE ENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 1-33366 20-5913059 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 700 Milam Street Suite 800 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 375-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01Other Events. On April 20, 2010, Cheniere Energy Partners, L.P. declared a quarterly cash distribution per common unit of $0.425 payable on May 14, 2010 to unitholders of record as of May 3, 2010.The press release is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein in its entirety. Item 9.01Financial Statements and Exhibits. d)Exhibits Exhibit Number Description Press Release, dated April 20, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHENIERE ENERGY PARTNERS, L.P. By: CHENIERE ENERGY PARTNERS GP, LLC, its general partner By: /s/Meg A. Gentle Meg A. Gentle Senior Vice President and Chief Financial Officer April 20, 2010 EXHIBIT INDEX Exhibit Number Description Press Release, dated April 20, 2010.
